Title: General Orders, 24 December 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Decr 24th 1775
Parole Alfred.Countersign Hopkins


By order of his Excellency General Washington, a Board of General Officers sat yesterday in Cambridge, and unanimously recommended the following Rations to be delivered in the manner hereby directed. Viz:
Corn’d Beef and Pork, four days in a week.
Salt Fish one day, and fresh Beef two days.
As Milk cannot be procured during the Winter Season, the Men are to have one pound and a half of Beef, or eighteen Ounces of Pork Pr day.
Half pint of Rice, or a pint of Indian Meal Pr Week.
One Quart of Spruce Beer Pr day, or nine Gallons of Molasses to one hundred Men ⅌ week.

Six pounds of Candles to one hundred Men Pr week, for guards.
Six Ounces of Butter, or nine Ounces of Hogs-Lard Pr week.
Three pints of Pease, or Beans Pr Man Pr Week, or Vegetables equivalent, allowing Six Shillings Pr Bushel for Beans, or Pease—two and eight pence Pr Bushel for Onions—One and four pence Pr Bushel for Potatoes and Turnips.
One pound of Flour Pr Man each day—Hard Bread to be dealt out one day in a week, in lieu of Flour.
The above allowance is ordered to be issued by the Commissary General to all the Troops of the United Colonies, serving in this department; until the Honble the Continental Congress, or the Commander in Chief thinks proper to alter it.
Capt. Wentworth Stewart of Col. Phinney’s Regt tried at a General Court Martial whereof Col. Bricket was president, for “disobedience of Orders, and gross abuse to Lieut. Col. March, of the said Regiment”—The Court are unanimously of opinion that Capt. Stewart is guilty of repeated abuse to Lieut. Col. March, and therefore adjudge that he ask pardon of Col. March, before all the Officers of the regiment, and at the same time receive a severe reprimand from Col. Phinney.
John Wales in Capt. Williams Company, Col. Greatons Regiment, tried at the above Court Martial for “robbing the Qr Master General’s Store”; The Court find the Prisoner guilty of a Breach of the 49th Article for regulating the Massachusetts Army, and therefore adjudge him to receive Ten Lashes upon the bare back, with a Cat O’nine-tails.
The General approves the above Sentences & Orders them to be executed the first fair day.
